Citation Nr: 0827394	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a neck disability, 
to include degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for bilateral shoulder 
disabilities.

4.  Entitlement to service connection for residuals of face 
trauma, to include disabilities of the upper and lower jaw.

5.  Entitlement to service connection for bilateral eye 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, in pertinent part, the 
RO denied the service connection claims listed on the title 
page, and the veteran's disagreement led to this appeal.  She 
testified before a Veterans Law Judge at a hearing held at 
the RO in November 2006.  In August 2007, the case was 
remanded to the RO for further development.  


FINDINGS OF FACT

1.  It is not shown that the veteran's bilateral knee 
disability is related to service.

2.  It is not shown that the veteran's neck disability is 
related to service.   

3.  It is not shown that the veteran's bilateral shoulder 
disability is related to service.  

4.  It is not shown that the veteran has residuals of facial 
trauma, other than those which are already subject to 
service-connected compensation.   

5.  It is not shown that the veteran's eye disability is 
related to service.  
 


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

2.  Neck disability was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Bilateral shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

4.  Facial trauma, to include disabilities of the upper and 
lower jaw was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Bilateral eye disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claims.  An April 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help her obtain evidence necessary 
to support her claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  A subsequent September 2007 letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  This letter also provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).    
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA examinations pertaining to all claimed 
disabilities in September 2007.  The veteran has not 
identified any additional evidence pertinent to her claims.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background 

Service medical records reveal that on May 1974 entrance 
examination the mouth and throat, eyes, upper and lower 
extremities and spine were all found to be normal.  A 
February 1975 progress note shows a two day history of 
bilateral shoulder pain associated with the movement of the 
upper extremities.  The diagnostic impression was possible 
mild shoulder sprain.  A June 18, 1975, progress note shows 
that the veteran was complaining of a stiff neck.  A 
subsequent June 30, 1975, note shows that the veteran was the 
victim of an assault.  She was punched in the head, chest and 
abdomen and she reported that she passed out twice since the 
incident.  On the same day it was noted that she had also 
been beaten around the face and shoulders.  She had a swollen 
upper lip with a laceration, a tender left zygoma and a 
conjunctival hemorrhage on the left.  She also had a bruise 
and tenderness on the left shoulder.  The diagnostic 
assessment was superficial injuries without fracture or 
neurological trauma.  

A July 1975 hospital report shows that the veteran was 
admitted for observation for concussion.  She showed no 
change and had a normal neurological examination.  She was 
admitted on July 1, 1975, and discharged on July 9, 1975.  
The final diagnosis was concussion and multiple contusions of 
the face and chest.  A September 1975 progress note shows 
that the veteran had been having itching in both eyes for the 
past two weeks.  The diagnostic impression was mild 
conjunctivitis.  A January 1976 progress note shows that the 
veteran had been struck in the eye with a fist 8 to 9 hours 
prior.  The diagnostic impression was soft tissue trauma.  A 
subsequent note the next day shows that there was no hyphema 
or subconjunctival hemorrhage but the veteran complained that 
she could not read newspaper stories.  The diagnostic 
impression was unexplained blurred vision.  The veteran was 
then given an ophthalmology consultation, which produced a 
diagnostic impression of hyphema of the left eye.  

The veteran was subsequently hospitalized from January 26, 
1976, to February 3, 1976, for hyphema of the left eye and 
was treated with bed rest.  On May 2006 examination the mouth 
and throat, eyes, upper and lower extremities and spine were 
all found to be normal.  In a November 1976 signed Statement 
of Medical Condition, the veteran indicated that to the best 
of her knowledge there had been no change in her medical 
condition since the May 1976 examination.  

An October 2000 VA orthopedic progress note shows that the 
veteran reported a painful left knee for the past few days 
with subjective stiffness and no locking.  Physical 
examination showed tenderness in the medial joint line with 
normal range of motion and stability.   A subsequent December 
2000 kinesiotherapy note shows that the veteran was 
complaining of left knee pain for the past 3 months and was 
participating in therapy to strengthen the knee.  A January 
2001 note shows that it had been determined that the veteran 
had a degenerative meniscal tear in the left knee and 
degenerative joint disease.  

A November 2001 ophthalmological examination produced a 
diagnostic impression of regular astigmatism, myopia and 
presbyopia.  A March 2003 ophthalmological examination showed 
that the veteran complained of seeing shadows for the past 3 
months in each eye.  After examination the diagnoses were 
unspecific refractive/accommodation disorder and presbyopia.   

A May 2003 VA X-ray of the right knee indicated that 
narrowing in the medial joint compartment could not be 
excluded.  The veteran had reported pain in the knee related 
to the back and calf.   A July 2003 orthopedic progress note 
shows bilateral knee pain worse on the right than the left.  
A later October 2003 X-ray of the right knee showed mild 
narrowing of the medial joint space suggesting early 
osteoarthritis.  An October 2003 MRI of the right knee 
produced diagnostic impressions of tear of the posterior horn 
of the medial meniscus, Grade III chondromalacia of the 
opposing surfaces, medial femoral condyle and medial tibial 
plateau with underlying bone edema, Grade I chondromalacia of 
the lateral facet patella and large joint effusion.  An 
October 2003 X-ray of the left knee showed a diagnostic 
impression of early degenerative changes.  An October 2003 
MRI of the left knee showed diagnostic impressions of 
subacute to chronic nonhealed avulsion fracture of the 
posterior medial femoral condyle, tear of the posterior horn 
of the medial meniscus and tibial collateral 
ligament/semimembraneous bursitis.   

In a January 2004 statement the veteran indicated that she 
had injuries all over her body from assaults in service.  Her 
eye was lacerated and she was hit in the face, neck, back and 
shoulders.  She asserted that these injuries resulted in 
current blurry vision, degenerative disc disease of the neck 
and shoulders and problems with the knees from being pushed 
down and falling.  
 
An April 2004 VA progress note shows a physical examination 
finding of full range of motion in the right upper extremity.  
The veteran reported paresthesias at the tips of all four 
fingers when turning her head to the left.  There was no 
muscle atrophy and no muscle weakness.  The pertinent 
diagnostic impression was upper extremity paresthesias with 
possible cervical disc strain. 

An August 2004 VA optometry note shows a diagnosis of 
allergic conjunctivitis and an August 2004 ophthalmology note 
shows diagnoses of chronic allergy/pap conjunctivitis and 
presbyopia.  A January 2005 VA ophthalmology note shows that 
the veteran complained of blurred vision in both eyes with 
both near and far vision.  No history of eye problems was 
noted.  The diagnoses were chronic allergy/pap conjunctivitis 
and presbyopia.        

In her August 2005 Notice of Disagreement the veteran 
reported that her knees hurt constantly during her permanent 
duty tour in Europe from climbing and jumping from trucks, 
petroleum tanks and ladders.  She mentioned soreness and 
stiffness to her superiors during physical training and was 
told that this was to be expected and would get better with 
more exercise.  She continued to endure the daily pain and 
would take aspirin and soak in hot tubs for relief, which 
helped temporarily.  During the physical assaults in 1975 and 
1976 she was knocked down, falling to the ground on both 
knees and she was sure this aggravated her knee condition 
even more.  Regarding her neck and shoulders she was jerked 
and hit about the shoulders forcefully while being physically 
assaulted in 1975 and 1976.  The pain in her neck was still 
there but not as severe.  She had stiffness and pain in her 
neck and shoulders daily.  She felt that her shoulder 
condition lay dormant and then flared up over the years.  The 
pain was there but she had not wanted to discuss how the 
injury occurred due to the embarrassment of the assault.  
Regarding her eyes, the veteran indicated that she had 
problems in service including left eye hemorrhage and 
conjunctivitis and had current problems including daily 
itching and burning.  

An August 2005 ophthalmology note shows that the veteran was 
complaining that her eyes were still itching.  The diagnostic 
impressions were other chronic allergy/pap conjunctivitis and 
presbyopia.  

A February 2006 VA physical therapy note shows that the 
veteran was complaining of neck and shoulder pain.  It was 
found that the veteran would benefit from physical therapy 
modalities.  A February 2006 X-ray of the cervical spine 
showed a diagnostic impression of probable muscle spasm and 
degenerative changes of the spine.

March 2006 VA right and left knee x-rays produced a 
diagnostic impression of medial compartment degenerative 
arthritis.  

An April 2006 VA ophthalmology note shows that the veteran 
was having difficulty reading and was complaining of itchy 
eyes.  The diagnostic assessments were myopia/presbyopia and 
cataracts.

At her November 2006 Board hearing the veteran testified that 
she was physically assaulted.  This resulted in her falling 
and injuring both knees.  She had had chronic pain ever since 
the injuries and had been seeing a doctor for knee problems 
since at least 1998.  Before 1998 she just took over the 
counter medication.  She also noted that she was hit in the 
neck and shoulders during the assaults in service.  Then in 
2000 she woke up one morning and could not turn her head and 
this problem went on for six months straight.  She was in 
constant pain in both her neck and shoulders.  Regarding her 
eyes she noted that one assault in service resulted in a 
hemorrhage in the left eye and then later she had 
conjunctivitis.  She had always had problems with itching, 
burning and blurring of the eyes.  She had been diagnosed 
with astigmatism and had also developed a new problem where 
she saw shadows.  She also would have a problem where she 
would just see a dark spot, with a crack of light in between.  
She had had recurrences of conjunctivitis in November 2001 
and April 2005.  Regarding the face, the veteran reported 
that she had been punched in the face, jaw and lip in 
service.  As a result her jaws would lock up and her lip 
seemed to be raised on the left side.  It was like a swelling 
and would come and go.  

On September 2007 VA eye examination the examiner noted that 
the veteran had been followed in recent years for myopia, 
presbyopia, cataract and papillary conjunctivitis.  She had 
reported blurred vision that was somewhat relieved by glasses 
and intermittent shadows in her peripheral vision.  After 
physical examination the diagnoses were history of bilateral 
facial trauma without evidence of ocular sequellae, mild 
nuclear sclerotic cataract of the left eye and myopic 
astigmatism with presbyopia of the left eye.  The examiner 
found that any current eye disability or disease (i.e. mild 
cataract of the left eye and myopic astigmatism of the left 
eye) was not caused by, or the result of, incidents in 
service including physical assaults by the veteran's 
boyfriend.  The examiner noted that myopic astigmatism and 
presbyopia are routine refractive errors not associated with 
trauma.  

A September 2007 MRI of the left knee produced diagnostic 
impressions of healed fracture of the posterior medial 
femoral condyle with formation of tiny subchondral cysts, 
macerated posterior horn of the medial meniscus unchanged 
from prior study, increase in joint effusion, resolution of 
tibial collateral ligament/semimembraneous bursitis, full-
thickness chondromalacia medial joint compartment and bone 
marrow edema tibial plateau and medial femoral condyle.  MRI 
of the left knee produced diagnostic impressions of macerated 
posterior horn of the medial meniscus, slight improvement in 
moderate joint effusion, bone marrow edema medial tibial 
plateau and medial femoral condyle and chondromalacia patella 
and medial joint compartment.  

On September 2007 VA general medical examination the examiner 
noted that the veteran had been assaulted multiple times 
during service including trauma to the knees, neck, shoulders 
and face.  The veteran reported knee pain made worse by 
standing and walking, continuously throbbing shoulders, stiff 
neck and jaw pain.  It was noted that the veteran had a small 
amount of upper lip disfigurement.  Physical examination 
produced diagnoses of right knee osteoarthritis, left 
shoulder impingement syndrome, right shoulder strain, 
cervical spine degenerative disc disease and prior facial 
trauma with no residuals.  Problems associated with these 
diagnoses included bilateral knee pain and bilateral shoulder 
and neck pain.  The examiner found that the veteran's 
bilateral knee disability, bilateral shoulder disabilities, 
neck disability and upper and lower jaw disabilities were 
less likely than not (less than 50/50 probability) related to 
service.  The examiner's rationale was that there was no 
documentation of symptomatology or complaints involving the 
knees, shoulders, neck or face for many years after the 
assaults in service.  

A February 2008 rating decision granted service connection 
for upper lip disfigurement due to facial trauma and for 
headaches due to head trauma.  

In a March 2008 statement the veteran indicated that she had 
severe pain and stiffness in both knees every day.  She was 
unable to walk far, stand for more than 10 or 15 minutes and 
she would have a hard time getting out of the car even after 
a short drive.  She had to take rest periods at work due to 
pain.  After work all she could do is change clothes and put 
her feet up.  Most of the time she was unable to sweep and 
mop and she could not bend and reach to clean her bathtub.  
Additionally she was diagnosed with gout prior to the 
September 2007 VA examination.  

III.  Law and Regulations  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Bilateral knee disability

Upon review of the evidence of record, while acknowledging 
current bilateral knee disability including osteoarthritis 
and the veteran's report of injury to the knees in service, 
the weight of the probative evidence is against finding that 
bilateral knee arthritis or other bilateral knee disability 
became manifest in the first post service year (so as to 
warrant presumptive service connection) or that the veteran's 
current bilateral knee disability is causally related to 
service.  Notably, the veteran's bilateral knees were found 
to be normal at separation.  Subsequently, there is no 
evidence of any manifestation of arthritis (i.e. degenerative 
joint disease) in the first postservice year, nor is there 
any evidence of any post-service treatment for bilateral knee 
disability until some 24 years after service.  The veteran 
did not file her claim for knee disability until February 
2004 and the earliest postservice treatment of bilateral knee 
disability of record is from 2000.  A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, 
of itself, a factor against a finding that a current 
disability was incurred or aggravated in service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the September 2007 VA examination specifically 
found that it was less likely than not that the veteran's 
bilateral knee disability is related to her military service 
and there is no competent medical evidence of record to the 
contrary.  Although the veteran is competent to testify as to 
her experiences and symptoms, where, as here, the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render an opinion addressing such 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence does not reflect that the veteran possesses such 
training and knowledge.  Given the VA examiner's opinion and 
the lack of competent medical evidence to the contrary, the 
weight of the evidence is squarely against a relationship 
between the veteran's military service (and any knee injury 
therein) and her current bilateral knee disability.  The 
preponderance of the evidence is against this claim and it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral shoulder disability and neck disability

The analysis of the veteran's claims for bilateral shoulder 
and neck disabilities is similar to the analysis of her claim 
for bilateral knee disability.  Although service medical 
records do establish some level of injury to these areas, the 
veteran's shoulders and neck were found to be normal at 
separation.  Subsequently, there is no documentation of 
treatment or complaints pertaining to these disabilities 
until 2004, some 28 years after service.   A lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that a current 
disability was incurred or aggravated in service.  See 
Maxson, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the September 2007 VA examination specifically 
found that it was less likely than not that the veteran's 
shoulder and neck disabilities  are related to her military 
service and there is no competent medical evidence of record 
to the contrary.  Although the veteran has asserted that her 
neck and shoulder disabilities are related to service, as a 
layperson she is not competent to render an opinion 
addressing such causation.  Espiritu 2 Vet. App. 492 (1992).  
Given the VA examiner's opinion and the lack of competent 
medical evidence to the contrary, the weight of the evidence 
is squarely against a relationship between the veteran's 
military service (and shoulder and neck injury therein) and 
her current neck and bilateral shoulder disabilities.  The 
preponderance of the evidence is against the veteran's claim 
of service connection for neck and shoulder disabilities and 
the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Facial Trauma

The only medically documented residuals of the facial/head 
trauma the veteran experienced in service are the veteran's 
upper lip disfigurement and her headaches.  Service 
connection for both of these disabilities was awarded in the 
February 2008 rating decision, and neither of these 
disabilities is currently on appeal.  Given that it is not 
shown that the veteran has any other residuals of the facial 
trauma she experienced in service, there is no basis for the 
Board to grant service connection for any additional facial 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(In the absence of proof of current disability, there can be 
no valid claim of service connection).  

The veteran has asserted that she continues to have a problem 
with her jaws locking up as a result of the assaults in 
service.  On September 2007 VA examination, however, the VA 
examiner did not diagnose the veteran as having any 
disability of the jaws.  Nor are there any other objective 
medical findings of record showing any jaw disability.  
Although the veteran is competent to testify regarding 
symptoms she experiences, given the lack of any objective 
medical findings of jaw problems (including on the September 
2007 VA examination, which specifically assessed the veteran 
for such problems), the Board finds that the weight of the 
evidence is against a finding that the veteran has any 
current jaw disability.  Further, the September 2007 examiner 
specifically found that it was less likely than not that any 
jaw disability the veteran might have is related to service.  

Accordingly, given that current jaw disability is not shown 
and a relationship between service and any current facial 
disability (not already subject to service connected 
compensation) is not shown, the preponderance of the evidence 
is against this claim and it must be denied. 

Eye disability

Upon review of the evidence of record, while acknowledging 
the presence of current eye disability including mild 
cataract and myopic astigmatism and the veteran's documented 
eye trauma in service, the weight of the probative evidence 
is against finding that the current eye disability is 
causally related to service.  Notably, the veteran's eyes 
were found to be normal at separation from service.  
Subsequently, there is no evidence of any post-service 
treatment for eye disability until some 27 years after 
service, in 2003.   Once again, a lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is a 
factor against a finding that a current disability was 
incurred or aggravated in service.  See Maxson, 230 F.3d 1330 
(Fed. Cir. 2000).  
 
Additionally, the September 2007 VA eye examination 
specifically found that it was less likely than not that the 
veteran's eye disability is related to her military service, 
noting that myopic astigmatism and presbyopia are routine 
refractive errors not associated with trauma.  There is no 
medical evidence to the contrary.  Although the veteran 
asserts that her current eye disability is related to 
service, as a layperson, she is not competent to provide an 
opinion pertaining to medical causation.  Espiritu, 2 Vet. 
App. 492 (1992).  Thus, given the VA examiner's opinion and 
the lack of competent medical evidence to the contrary, the 
weight of the evidence is squarely against a relationship 
between the veteran's military service (and eye injury 
therein) and her current eye disability.  The preponderance 
of the evidence is against this claim and it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for a neck disability, to 
include degenerative disc disease of the cervical spine is 
denied.

Entitlement to service connection for bilateral shoulder 
disabilities is denied.

Entitlement to service connection for residuals of face 
trauma, to include disabilities of the upper and lower jaw is 
denied.

Entitlement to service connection for bilateral eye 
disability is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


